Citation Nr: 1120474	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  04-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus with peripheral neuropathy of the extremities and erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a 20 percent rating for type 2 diabetes mellitus, with secondary complications of peripheral neuropathy of the fingers and feet and erectile dysfunction.  The Veteran appealed the assigned rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

First, the Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).  The earliest document associated in the claims files is a copy of an August 2004 rating decision which continued a 20 percent rating for type 2 diabetes mellitus, with secondary complications of peripheral neuropathy of the fingers and feet and erectile dysfunction, and is the subject of this appeal.  However, the Veteran's earlier claims, earlier rating decisions, and medical and lay evidence submitted to support the earlier decisions has not been associated with the claims files currently before the Board.  In cases such as this, a remand is the appropriate remedy where the record is "inadequate."  Tucker v. West, 11 Vet. App. 369, 374 (1998).  Thus, the issue is remanded to the AMC/RO for appropriate development.

Additionally, the Board notes that the Veteran's last VA diabetes mellitus and peripheral nerves examination was conducted in September 2005, almost six years ago, and his last VA peripheral nerves examination was conducted in April 2007, over four years ago.  There are no VA genitourinary system examinations associated with the claims file that address the Veteran's complaints of erectile dysfunction secondary to diabetes mellitus.  The most recent VA treatment records associated with the claims files are psychiatric inpatient treatment notes from August 2009 which are unrelated to this claim.  The last VA treatment records pertaining to diabetes mellitus were dated in October 2005 and were submitted by the Veteran.  Thus, the current status of his diabetes and peripheral neuropathy is unknown.  To make an assessment on the state of his diabetes and peripheral neuropathy based on old examinations and dated VA outpatient treatment records would be unacceptable.  See 38 C.F.R. § 3.327(a) (2010); See also Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there has been a material change in his disability since that examination).  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an examination to determine the current severity of the Veteran's service-connected diabetes and peripheral neuropathy must be conducted.  

Further, the Board notes that despite the April 2007 VA examiner's notation that he received and reviewed the claims folder prior to the examination, it is unclear whether the examiner was provided with a complete record at that time.  In Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993), the Federal Circuit found that a medical opinion based upon an incomplete and inaccurate history is of no probative value.  Therefore, the AMC/RO must ensure the claims files are complete before providing them to the VA examiners for current diabetes mellitus and peripheral nerves examinations.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the revision of 38 C.F.R. § 3.304(f), the AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2010).  The AMC/RO must ensure that any and all records preexisting the August 2004 rating decision from the Pittsburgh RO are associated with the claims file.  See 38 U.S.C. § 7104(a).

2.  The RO/AMC must also:

a.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, records dated after October 2005 for any treatment of diabetes mellitus, peripheral neuropathy, or erectile dysfunction.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC should then obtain these private records, as well as any other pertinent records (to include, but not limited to, records of any VA treatment after 2005, and any medical letters associated with the Veteran's employment), and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

b.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.

3.  After the above development has been conducted, the RO/AMC will afford the Veteran diabetes mellitus, peripheral nerves, and genitourinary system examinations, to determine the degree of impairment resulting from the diabetes mellitus.  The following considerations will govern the examination:

a.  The Veteran's claims files, to include a complete copy of this remand, must be provided to the physician designated to examine the Veteran, and the examination report or an addendum, should reflect consideration of the files.

b.  After reviewing the claims files, the examiner must conduct any necessary tests or studies and provide findings with respect to any diagnosed condition.

c. The examiner conducting the diabetes mellitus examination is to indicate which of the following paragraphs, a), b), or c) best describes the degree of impairment caused by the diabetes mellitus:

i.  Requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated; or, 

ii.  Requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; or,

iii.  Requires insulin, restricted diet, and regulation of activities; or,

iv.  Requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

d.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.  All clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The RO/AMC must then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development o the claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


